UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERRINGTON TECHNOLOGY LLC,

                                Plaintiff,
                                                                 19-CV-6828 (JPO)
                        -v-
                                                               OPINION & ORDER
 CENTURYLINK, INC. et al.,

                                Defendants.

J. Paul Oetken, United States District Judge:

       Plaintiff Herrington Technology LLC commenced this action for breach of contract on

July 23, 2019. (Dkt. No. 1.) On September 24, 2019, counsel for Plaintiff filed a motion to

withdraw, citing an “irreconcilable conflict between [counsel] and Valery Herrington, the sole

manager and owner of the Plaintiff.” (Dkt. No. 22.) The motion was granted. (Dkt. No. 24.)

Because the withdrawal of counsel left Plaintiff without legal representation, the case was stayed

for thirty days in order to permit Plaintiff to obtain new counsel. (Id.) On October 29, 2019,

Plaintiff requested a thirty-day extension of the stay. (Dkt. No. 25.) That request was granted.

(Dkt. No. 26.) The stay expired on November 30, 2019, with Plaintiff neither moving for

another extension nor obtaining new legal representation.

       Accordingly, the Court ordered Plaintiff to have counsel enter an appearance in this

action by January 7, 2020. (Id.) The Court instructed that “[f]ailure to comply will result in

dismissal of this action for failure to prosecute.” (Id.)

       As of the date of this Order, no appearance has been noticed on the docket. Accordingly,

this case is dismissed for failure to prosecute.

       The Clerk is directed to terminate the case.

       SO ORDERED.


                                                   1
Dated:   January 8, 2020
         New York, New York



                                      J. PAUL OETKEN
                                  United States District Judge




                              2
